Exhibit 99.3 Approximately 1.0% of the Gross Proceeds of this Offering initially will be reserved as working capital to meet costs and expenses of Partnership's operations. Amounts held in Reserves will be available to pay the Partnership's investor servicing expenses. See "Investor Servicing Expenses" above. Although the General Partners believe the Partnership's initial level of Reserves to be reasonable, if such Reserves and any other available income of the Partnership are insufficient to cover the Partnership's operating expenses and liabilities, it may be necessary to accumulate additional funds from cash flow or to liquidate investments in one or more Complexes; provided that in no event will amounts received from a Guaranteed Investment Contract be so accumulated nor is it the General Partners' intention that any portion of a Guaranteed Investment Contract be liquidated. The Partnership's working capital Reserves may be increased or decreased from time to time by the General Partners in order to reflect anticipated costs and expenses and potential losses, and in certain circumstances the level of Reserves may exceed an amount equal to 1.0% of the Gross Proceeds of this Offering. The amount of Cash Available for Distribution and/or Sale or Refinancing Proceeds, if any, that is available for distribution to the Limited Partners may be affected accord­ingly. See "Management's Discussion and Analysis of the Financial Condition of the Partnership." SPECIFIED INVESTMENTS The Partnership has identified for investment an operating partnership interest in the Operating Partner­ship ("Carrollton Partnership") that owns Fieldpointe, a garden apartment complex located in Frederick, Maryland (the "Fieldpointe Complex"). This Prospectus will be supplemented during the term of this Offering at such time as the General Partners believe a reasonable probability exists that any such investment will be made by the Partnership upon specified terms. CARROLLTON GARDEN APARTMENTS Frederick, Maryland Introduction The Partnership has entered into a purchase and sale agreement pursuant to which, subject to the sale of the Minimum Offering, it will acquire an Operating Partnership Interest in the Carrollton Partnership, and as part of that documentation the form of the operating partnership agreement of Carrollton Partnership ("Carrollton Partnership Agreement") in the form that the same will exist as of the date such acquisition has been agreed to. Such acquisition is subject to numerous standard closing conditions. There is no assurance that the investment will be made in accordance with the terms described below or that it will be made at all. This Prospectus will be supplemented at such time that additional agreements with respect to the Fieldpointe Com­plex are entered into by the Partnership and the Carrollton Partnership. The Fieldpointe Complex The Fieldpointe Complex is expected to consist of 252 apartment units to be completed by August 15, 1987. The plans call for 21 walk-up buildings (three story) of wood frame construction located on a 16 acre site with parking spaces for approximately 500 cars. On-site amenities are expected to include a clubhouse building with locker room and on-site management office, a swimming pool and two tennis courts. It is the developer's intention that each unit will be equipped with a refrigerator, range, disposal, dishwasher, carpeting, central air-conditioning, washer and dryer and fireplaces (in 75% of the market rate units). The buildings have been designed in compliance with state and local ordinances relating to multi-family residential real estate housing. 30 The following is a breakdown of the apartment units contained in the Fieldpointe Complex and the projected rental rates for leases commencing during the year 1988, which is anticipated to be the first calendar year following rent-up of the apartment units: Number of Units Description of Unit Square Feet Monthly Rent Monthly Rent Per Square Foot 36 1 BR, 1 B $ 54 2 BR, 2 B 3 2 BR, 1 B 57 2 BR, 1 B 86 2 BR, 2 B 4 2 BR, 1 B 6 3 BR, 2 B 6 3 BR, 2 B Developer The Carrollton Partnership, Carrollton Associates Limited Partnership, is a limited partnership formed in the District of Columbia on December 18, 1985 and qualified to do business in the State of Maryland as Carrollton X Associates Limited Partnership. The current general partners of the Carrollton Partnership are Farrell Properties Ltd., Altman Properties Ltd., Birndorf Properties Ltd. and Wilder Richman Corporation. Each of the general partners also is a limited partner of the Carrollton Partnership. Farrell Properties Ltd. is owned by Thomas D. Farrell, a co-founder and Executive Vice President of Concord Mortgage Company, the Mortgage Banker. Mr. Farrell has held positions as appraiser, Chief Underwriter and Director of Operations of U.S. Department of Housing and Urban Development Area offices. He has directed origination activities for two other mortgage companies and has developed and been a partner in five residential housing projects with HUD-insured mortgage financing. Altman Properties, Ltd. is owned by Berel P. Altman who has participated in twenty-eight HUD-insured housing projects, either as a partner or contractor. Birndorf Properties Ltd. is owned by Allan S. Birndorf, a co-founder and President of Concord Mortgage Company. Mr. Birndorf formerly was Product Manager for Government Assisted Properties for a wholly-owned subsidiary of Citibank, N.A, where he originated financings involving over $100 million of multi-family and health facilities. In addition, Mr. Birndorf is a member of the National Association of Home Builders and the Mortgage Bankers Association. Upon closing of the Partnership's acquisition of an Operating Partnership Interest in the Carrollton Partner­ship, the current limited partners of the Carrollton Partnership will become the general partners (collectively, the "Carrollton Developer General Partner"). Farrell Properties Ltd. will remain the managing general partner of the Carrollton Partnership until construction completion. Upon completion Wilder Richman Corporation will be designated the managing general partner of the Carrollton Partnership. Wilder Richman Corporation is an Affiliate of the WRC General Partner. See "Management of the Partnership." Architect The architect for the Fieldpointe Complex is William A. Klene, who has been a practicing architect in Herndon, Virginia for twenty-six years. Mr. Klene employs two full-time staff architects and his work is princi­pally housing and institutional design. He has designed approximately twenty-two HUD mortgage-insured apartment projects. Mr. Klene has no involvement with the Fieldpointe Complex other than as architect. General Contractor The general contractors for the Fieldpointe Complex are American International Construction Corp., Inc. and Elion Concrete, Inc. Joint Venture, a newly-formed joint venture located in Baltimore, Maryland (collec­tively, the "Builder"). Elion Concrete, Inc. is owned by Nathan Schweitzer (who has served as President for sixteen years) and employs fifteen salaried employees and two hundred and twenty-five field employees. Elion Concrete, Inc. currently has sixteen million dollars of work under contract. American International Construction Corp., Inc. was formed in 1985 by Nathan Schweitzer and Louis Seidel. Mr.
